DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a decorative wax element, classified in C11C 5/008.
II. Claims 7-14, drawn to a method of decorating the surface of an object, classified in B44C 1/10.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by a materially different process, such as by applying a base primer coating to the piece of wax material, applying a protective coating to the decorative wax element, or cutting, shaping, or heating the generally flat piece of wax material or the decorative wax element.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Bourque on August 24, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 3-4 reciting “said generally flat piece sheet of wax material” because there is insufficient antecedent basis for this limitation in the claim. This limitation appears to intend to refer to the “generally flat piece of wax material”, as previously recited in line 3 of the claim. 
Regarding claim 6, the limitation reciting “wherein said geometric shape includes one or more of a square, a circle, a rectangle, a rectangular band encircling a circumference of said candle, a cross and a star” is indefinite in combination with the limitation of claim 1 reciting “a generally flat piece of wax material”.
Specifically, it is not clear how the piece of wax material can meet the limitation requiring it to be “generally flat” if it is shaped as a geometric shape in the form of a rectangular band encircling a circumference of a candle. The common definition of “band” is “a thin flat encircling strip” (see https://www.merriam-webster.com/dictionary/ band). The common definition of flat can be either “having a relatively smooth or even surface” or “arranged or laid out so as to be level or even” (https://www.merriam-webster.com/dictionary/flat).
Since claim 1 separately recites a limitation on the top surface of the piece of wax material being either smooth or textured, the term “flat” as used in the context of the claim appears to refer to the latter definition, where “generally flat” is taken to mean that the piece of wax material has a generally planar shape. However, it is not clear how the piece of wax material can have a generally planar shape if it is formed into the shape of a band (i.e. a three-dimensional shape).
For the purposes of applying prior art, the limitation of claim 6 is considered to be met when the generally flat piece of wax material is shaped as a geometric shape including one or more of a square, a circle, a rectangle, a cross, and a star.
Regarding claims 2-5, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Crayon Crafts With Wax Paper” (http://craftthyme.com/crayon-crafts-with-wax-paper/, Published August 19, 2013; hereinafter “Crayon Crafts”).
Regarding claims 1 and 2, Crayon Crafts teaches a craft (decorative wax element) comprising a sheet of wax paper (generally flat piece of wax material) having a top surface and a bottom surface, wherein the top surface of the wax paper is a smooth surface which is scattered with crayon bits (p. 3-4; Figs. 4-5). The bits of crayon are melted onto the top surface of the wax paper, thus forming a randomly applied colored pattern which is a colored wax pattern on the top surface (p. 3-4; see Fig. 1, reproduced below).
It is noted that the limitation reciting “for the surface of a candle” is considered functional language related to the intended use of the decorative wax element and is accorded limited weight as the language does not further limit the structure of the product. Since the craft taught by Crayon Crafts is formed of wax paper, it is capable of being applied to the surface of a candle, for example using an adhesive, thus meeting the claimed limitation.
Regarding claim 4, Crayon Crafts teaches all of the limitations of claim 2 above. Although the limitation reciting “splattered molten wax pattern” appears to refer to the process of forming the wax pattern, this limitation is interpreted as requiring that the pattern is a splatter pattern made of wax. Crayon Crafts teaches that the colored wax pattern formed by melting crayon bits is a pattern containing small droplets of green and orange wax (see annotated Fig. 1 below), thus meeting the claimed limitation. 

    PNG
    media_image1.png
    355
    512
    media_image1.png
    Greyscale

Fig. 1 from Crayon Crafts showing a completed craft comprising a design formed by melting crayon shavings on wax paper. Arrows indicate small droplets of green and orange which characterize the splatter pattern.

Regarding claims 5 and 6, Crayon Crafts teaches all of the limitations of claim 1 above and further teaches that the sheet of wax paper is cut into circles (p. 5; Fig. 1).

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Wax Paper Melted Crayon Art” (https://web.archive.org/web/ 20140914051950/http://gigglesgalore.net:80/wax-paper-melted-crayon-art/, Published September 11, 2014, Retrieved from Wayback Machine; hereinafter “Wax Paper”).
Regarding claims 1 and 2, Wax Paper teaches a craft (decorative wax element) comprising a sheet of wax paper (generally flat piece of wax material) having a top surface and a bottom surface, wherein the top surface of the wax paper is a smooth surface which has crayon shavings thereon (p. 5-7). The crayon shavings are melted onto the top surface of the wax paper, thus forming a randomly applied colored pattern which is a colored wax pattern on the top surface (p. 7-9; see Fig. 9, reproduced below).
It is noted that the limitation reciting “for the surface of a candle” is considered functional language related to the intended use of the decorative wax element and is accorded limited weight as the language does not further limit the structure of the product. Since the craft taught by Wax Paper is formed of wax paper, it is capable of being applied to the surface of a candle, for example using an adhesive, thus meeting the claimed limitation.
Regarding claim 4, Wax Paper teaches all of the limitations of claim 2 above. Although the limitation reciting “splattered molten wax pattern” appears to refer to the process of forming the wax pattern, this limitation is interpreted as requiring that the pattern is a splatter pattern made of wax. Wax Paper teaches that the colored wax pattern formed by melting crayon shavings is a pattern containing small droplets of colored wax (see annotated Fig. 9 below), thus meeting the claimed limitation. 

    PNG
    media_image2.png
    715
    539
    media_image2.png
    Greyscale

Fig. 9 from Wax Paper showing a completed decoration comprising a design formed by melting crayon shavings on wax paper. Arrows indicate colored droplets of melted wax which characterize the splatter pattern.

Regarding claim 5, Wax Paper teaches all of the limitations of claim 1 above and further teaches that the sheet of wax paper is cut into any shape, such as a heart (geometric shape or other object shape) (p. 1, 9; Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Crayon Crafts With Wax Paper” (http://craftthyme.com/crayon-crafts-with-wax-paper/, Published August 19, 2013; hereinafter “Crayon Crafts”) as applied to claim 1 above.
Regarding claim 3, Crayon Crafts teaches all of the limitations of claim 1 above but does not expressly teach that the colored wax pattern is selected from the colors including gold, silver, and bronze. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any color, such as gold, silver, or bronze, as the color of the crayon bits used to form the colored wax pattern, according to the desired color of the decoration to be displayed by the craft.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Wax Paper Melted Crayon Art” (https://web.archive.org/web/20140914051950/ http:// gigglesgalore.net:80/wax-paper-melted-crayon-art/, Published September 11, 2014, Retrieved from Wayback Machine; hereinafter “Wax Paper”) as applied to claims 1 and 5 above.
Regarding claim 3, Wax Paper teaches all of the limitations of claim 1 above but does not expressly teach that the colored wax pattern is selected from the colors including gold, silver, and bronze. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any color, such as gold, silver, or bronze, as the color of the crayon bits used to form the colored wax pattern, according to the desired color or design of the craft.
Regarding claim 6, Wax Paper teaches all of the limitations of claim 5 above. Although Wax Paper teaches that the craft can be cut into any shape, such as a heart, (p. 8-9; Fig. 9), the reference does not expressly teach that the shape is a geometric shape including a square, a circle, a rectangle, a cross, or a star.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the craft into any desired shape such as a square, a circle, a rectangle, a cross, or a star, in order to create a particular design based on the user’s preference, as taught by Wax Paper.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 2004/0179085).
Regarding claim 1, Braun teaches a method of applying an image to a target wax article involving forming an image on the surface of a carrier wax article and mounting the carrier wax article bearing the image to the target wax article (Abstract, [0015]-[0018]). Braun teaches that, in order to be capable of bearing the image, the carrier wax article possess a flat surface [0025]. Therefore, the carrier wax article corresponds to the claimed generally flat piece of wax material having a smooth top surface, and the carrier wax article having an image thereon corresponds to the claimed decorative wax element. 
It is noted that the limitation reciting “for the surface of a candle” is considered functional language related to the intended use of the decorative wax element and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Braun teaches that the carrier wax can be mounted to a target wax article such as a candle ([0001], [0028], [0032]), thus meeting the claimed limitation.
Braun further teaches that the reverse image may be formed using conventional photocopying or laser printing techniques and that the images formed on the carrier wax may be full color images (colored patterns) ([0021], [0033], [0037]). Braun teaches that it has long been known to apply images to candles ([0001]) but does not expressly teach that the image formed on the carrier wax is a randomly applied pattern. Although the limitation reciting “randomly applied” is a method limitation referring to the process of applying the pattern, this limitation is interpreted as requiring that the pattern is a random pattern. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the image in any pattern, such as a random pattern, according to the desired decorative effects to be displayed by the target wax article.
Regarding claims 5 and 6, Braun teaches all of the limitations of claim 1 above and further teaches that the image can be cut out of the carrier wax article (generally flat piece of wax material) before mounting on the target wax article [0035]. Braun differs from the claimed invention in that the reference does not expressly teach a specific shape that the piece of wax material is shaped into.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the carrier wax into any desired shape, such as a square, a circle, a rectangle, a cross, or a star, based on the shape of the image formed on the carrier wax and according to the desired decoration to be displayed by the target wax article.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Northpole (“Easy Beeswax Candles”, https://web.archive.org/web/201712 06212635/https://www.northpole.com/craftcottage/easy-beeswax-candles, Published on December 6, 2017, Retrieved from Wayback Machine).
Regarding claims 1 and 5, Northpole teaches a method of decorating a beeswax candle using colored beeswax sheets (generally flat piece of wax material) (p. 4-5). As illustrated in the Figures, the beeswax sheets have a top surface which has a honeycomb patterned texture (textured surface) (p. 2-7). In step 7 of an embodiment of the method, a candy cane shape is cut out from a beeswax sheet using a cookie cutter (p. 4), thus meeting the limitation of claim 5 requiring that the generally flat piece of material is shaped as an object shape. Step 9 involves embellishing the candle with extra pieces of wax, where an exemplary decorative wax element is formed of a white candy cane base sheet (generally flat piece of wax material) with red and white stripes (colored pattern) formed thereon (p. 5; see Fig. 11 reproduced below).
It is noted that the limitation reciting “for the surface of a candle” is considered functional language related to the intended use of the decorative wax element and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Northpole teaches that the beeswax sheet can be pressed onto a beeswax candle (p. 4-5), thus meeting the claimed limitation.

    PNG
    media_image3.png
    479
    400
    media_image3.png
    Greyscale

Fig. 11 of Northpole showing a decoration comprising a white candy cane shaped beeswax sheet with red and white wax stripes.

Northpole teaches one embodiment where the embellishment using extra bits of wax comprises red and white stripes provided on a white candy cane shaped beeswax sheet (p. 4, Fig. 11), but the reference does not expressly teach that an embodiment where the colored pattern formed on the beeswax sheet is a randomly applied pattern. Although the limitation reciting “randomly applied” is a method limitation referring to the process of applying the pattern, this limitation is interpreted as requiring that the pattern is a random pattern.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the extra pieces of wax on the beeswax sheet in any pattern, such as a random pattern, according to the desired decoration to be displayed by the beeswax candle.
Regarding claim 2, Northpole teaches all of the limitations of claim 1 above and, as noted above, teaches that the randomly applied colored wax pattern is formed of extra bits of wax (p. 4; Fig. 11). Therefore, Northpole teaches that the randomly applied colored wax pattern is a colored wax pattern.
Regarding claim 3, Northpole teaches all of the limitations of claim 2 above. Northpole differs from the claimed invention in that the reference does not expressly teach that the colored wax pattern is selected from the colors including gold, silver, and bronze. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any color, such as gold, silver, or bronze, as the color of the bits of wax used to form the colored wax pattern, according to the desired color of the decoration to be displayed.
Regarding claim 6, Northpole teaches all of the limitations of claim 5 above. In the embodiment described above, the beeswax sheet forming the base of the decoration (generally flat piece of wax material) is cut out into the shape of a candy cane (p. 4). This embodiment differs from the claimed invention in that the generally flat piece of wax material is not shaped as a geometric shape including one or more of a square, a circle, a rectangle, a cross, and a star.
However, Northpole further teaches other decorations comprising colored beeswax sheets cut out into various shapes, including a star or a tree (p. 6-8). Northpole also teaches that the beeswax sheet can be shaped as a rectangular band encircling the circumference of the beeswax candle (p. 6-7); however, as noted in the indefiniteness rejection above, it is not clear whether such a three-dimensional shape satisfies the limitation requiring that the piece of wax material is generally flat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the generally flat piece of wax material into any desired shape, such as a square, a circle, a rectangle, a cross, or a star, according to the desired shape of the decoration to be displayed on the beeswax candle.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Northpole (“Easy Beeswax Candles”, https://web.archive.org/web/201712 06212635/https://www.northpole.com/craftcottage/easy-beeswax-candles, Published on December 6, 2017) in view of Putzer (US 3,867,173).
Regarding claim 1, Northpole teaches a method of decorating a beeswax candle using colored beeswax sheets (generally flat piece of wax material) (p. 4-5). As illustrated in the Figures, the beeswax sheets have a top surface which has a honeycomb patterned texture (textured surface) (p. 2-7). 
It is noted that the limitation reciting “for the surface of a candle” is considered functional language related to the intended use of the decorative wax element and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Northpole teaches that the beeswax sheet can be pressed onto a beeswax candle (p. 4-5), thus meeting the claimed limitation.
Northpole teaches that the top surface of the beeswax sheet (generally flat piece of wax material) can be embellished with extra bits of wax (p. 4) but does not expressly teach that the generally flat piece of wax material includes a randomly applied pattern. Although the limitation reciting “randomly applied” is a method limitation referring to the process of applying the pattern, this limitation is interpreted as requiring that the pattern is a random pattern.
However, in the analogous art of decorating wax objects such as candles, Putzer teaches a method of decorating a candle (6) or other wax object with a random swirl pattern (Fig. 4; col 2, Ln 66-col 3, Ln 16). Putzer further that the random swirl pattern can be applied by dipping a candle into a water bath (2), where a swirling pattern comprising of a thin film (5) of globules (3) of colored molten wax is formed on the surface of the water bath (col 1, Ln 41-45; col 2, Ln 27-36). Upon dipping the candle into the bath, the wax film adheres to the surface of the candle, thereby transferring the desired colored pattern thereto (col 2, Ln 66-col 3, Ln 16). Putzer teaches that methods of decorating candles with wax by such a floating film process are well-known, and that its process of forming swirling decorative effects from molten wax can be used to make decorated candles having clear and bright color lines (col 1, Ln 6-13; col 3, Ln 13-16, 22-30; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beeswax candle of Northpole by forming a randomly applied colored pattern to an exterior surface of the candle, as taught by Putzer, in order to provide the candle with desired decorative effects, consistent with the teachings of Northpole which provide for further embellishment or decoration of the candle after application of the beeswax sheet. Application of the colored swirling pattern of Putzer to the candle of Northpole would result in the pattern (random colored pattern) also being formed on the exterior (top surface) of the beeswax sheet (generally flat piece of wax material), thus meeting the claimed limitation requiring that the top surface of the generally flat piece of wax material includes a randomly applied colored pattern.
Regarding claim 2, Northpole in view of Putzer teaches all of the limitations of claim 1 above. Although Northpole does not expressly teach a randomly applied colored pattern, as noted above, Putzer teaches that the swirling pattern (randomly applied colored pattern) is formed from a thin film of molten wax (col 2, Ln 27-37). Therefore, the randomly applied colored pattern of Northpole in view of Putzer is a colored wax pattern.
Regarding claim 3, Northpole in view of Putzer teaches all of the limitations of claim 2 above but does not expressly teach that the colored wax pattern is selected from the colors including gold, silver, and bronze. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any color, such as gold, silver, or bronze, as the color of the wax globules forming the molten thin film used to create the colored wax pattern, according to the desired color of the decoration to be displayed.
Regarding claims 5 and 6, Northpole in view of Putzer teaches all of the limitations of claim 1 above, and Northpole further teaches that the beeswax sheet forming the base of the decoration (generally flat piece of wax material) can be cut out into a shape using a cookie cutter (p. 3-4). Northpole further illustrates a variety of decorations comprising beeswax sheets cut out into geometric shapes, such as a star, or object shapes, such as a candy cane or a tree (p. 6-8). Northpole also teaches that the beeswax sheet can be shaped as a rectangular band encircling the circumference of the beeswax candle (p. 6-7); however, as noted in the indefiniteness rejection above, it is not clear whether such a three-dimensional shape satisfies the limitation requiring that the piece of wax material is generally flat.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Northpole (“Easy Beeswax Candles”, https://web.archive.org/web/201712 06212635/https://www.northpole.com/craftcottage/easy-beeswax-candles, Published on December 6, 2017) in view of Putzer (US 3,867,173) as applied to claim 2 above, and further in view of Timber Ridge Gifts (“Tie-Dye Pillar Candle Tutorial”, https://www.youtube.com/watch?v=Akq_apjczgs, Published August 29, 2018; hereinafter “Timber”). A transcript and timestamped stills of the Timber video are included with the office action and are referred to herein for citations.
Regarding claim 4, Northpole in view of Putzer teaches all of the limitations of claim 2 above. Although the limitation reciting “splattered molten wax pattern” appears to refer to the process of forming the wax pattern, this limitation is interpreted as requiring that the pattern is a splatter pattern made of wax. As noted above, Putzer teaches that that a candle can be decorated with a swirling pattern of colored molten wax by a floating film process (col 1, Ln 4-5; col 2, Ln 27-30; Fig. 4), but the combination of Northpole and Putzer does not expressly teach that the randomly applied colored wax pattern is a splatter pattern. 
However, in the analogous art of decorating wax objects such as candles, Timber teaches a method of decorating a candle with a tie-dye design or a swirl design (Transcript Ln 6), involving a floating film process similar to Putzer. Timber teaches that small pieces of dye blocks are melted on the surface of a water bath, wherein the dye blocks are formed of wax colored with dye (Transcript Ln 10-19, Ln 44-52). Prior to dipping the candle in the water bath, the molten wax film is stirred to break up the film into smaller droplets (Transcript Ln 52-55; Fig. 1). Timber teaches that by dunking the candle straight up and down into the water bath, a tie-dye design (splatter pattern) can be formed on the surface of the candle, while a swirl design can be formed by spinning the candle prior to dunking (Transcript Ln 55-72; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative wax element of Northpole in view of Putzer by forming the randomly applied colored wax pattern as a splatter pattern, as taught by Timber, according to the desired decorative effects to be displayed by the candle. As taught by Timber, both swirl patterns and splatter patterns are known to be desirable decorations for candles, thus it would be obvious to form either pattern for the same purpose of decorating a candle. As above, formation of the colored splatter pattern of Timber on the candle of Northpole in view of Putzer would result in the pattern (splattered molten wax pattern) also being formed on the exterior (top surface) of the beeswax sheet (generally flat piece of wax material), thus meeting the claimed limitation requiring that the randomly applied colored wax pattern is a splattered molten wax pattern randomly applied to the top surface of the generally flat piece of wax material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hueber (DE 1035838) teaches a process for the production of candles with colored surface decorations, involving applying a color such as gold, silver, or bronze with liquid wax and applying the colored wax to the surface of a candle ([0003], [0007], [0009]).
Wieand (US 2015/0314328) teaches a method of creating artwork (132) comprising one or more random radial designs (134, 138) on a design surface (136) using one or more colors of wax sticks (Figs. 11A-11B, [0054], [0079]-[0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                             
/LAURA C POWERS/Primary Examiner, Art Unit 1785